DETAILED ACTION
This is final office action on the merits in response to the application filed on 08/26/2022. 
Claims 1-21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim objection:
Claim objection have been withdrawn based on amendment.
Rejection under 35 USC § 112:
112 rejection have been withdrawn based on amendment.
Rejection under 35 USC § 101:
The applicant asserts that the claim does not recite abstract idea because the claim is not directed to risk mitigation. The examiner respectfully disagrees. As stated in the remark by the applicant and the claims recited, the claimed invention is directed to recording information on the blockchain so to shield information from stealing. Therefore, the claims recite an abstract idea of mitigating risks.
The applicant further asserts that the claims recite specific improvement for asset custody transfer and record keeping. The examiner respectfully disagrees. The claims recites a system/method using blockchain as a tool to record and track each asset transfer. It is generally using generic technological environment to implement abstract idea. Therefore, 101 rejection is retained and made final.
Rejection under 35 USC § 103:
The applicant asserts that Cecchetti does not teach “the ledger associates physical asset identifier hash” and “the transaction function changes the custodian hash associated with the identifier hash”. The examiner respectfully disagrees. Although Cecchetti does not specifically teach a physical asset. Cecchetti discloses unique ID txid, which is unique and associated to each transaction. Therefore, Cecchetti does teach the limitation. in addition, the examiner cited new reference Sriram which discloses using a similar system to record transfers of physical asset. Sriram also discloses the above features at least in Para. 40, 47, 59, 97-102, 118-120 (At block 908, the provenance management system can receive a request to unitize an item from at least an existing cryptographic address to a fresh cryptographic address (e.g., new, currently unused, or recently recycled). The request to unitize can designate a new SKU. For example, the request to unitize can specify a first quantity of the original SKU and a second quantity of the new SKU. In this example, the published cryptographically verifiable record can specify the second quantity of the new SKU.)
The applicant further asserts that Cecchetti does not teach limitation in claim2 “a selection of a physical asset of the physical assets.” The examiner agrees that Cecchetti does not discloses a physical asset. 
The applicant further asserts that Gardner does not teach the limitation in claim 2 “sending the physical asset identifier, the salt value…..to a second secure transfer device,” because Gardner does not disclose the same devices. The examiner respectfully disagrees. Cecchetti discloses the communication between the same two devices. Gardner is used to teach the transmission of the above data.
The applicant further asserts that the cited references does not teach claim 9 and 18. The examiner respectfully disagrees. As discussed above, the cited references does teach claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1-8 claimed as a system without any structural recitations (i.e. processor, memory).

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-8 are directed to a system (or can be easily amended to fall within the statutory category of a product), claims 9-17 are directed to a method, and claims 18-21 are directed to a secure transfer device comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) mitigating risks. Specifically, the claims recite “receiving, with a transfer agent of …., a selection of an physical asset and input of a recipient identifier identifying a recipient to which the physical asset is to be transferred; generating a redemption token for the physical asset with the transfer agent by hashing the recipient identifier and a randomly generated redemption value together; creating a zero-knowledge sender proof for the physical asset identifier of the physical asset with the transfer agent based on the salt value, the redemption value, a sender identifier identifying a current custodian of the physical asset and the custody pass of the physical asset; and sending the physical asset identifier, the salt value and the sender proof to a second ….. with the transfer agent”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving an physical asset and recipient, generating token, creating zero-knowledge proof and sending to the recipient. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of first and second secure transfer device merely use(s) a computer as a tool to perform an abstract idea. Specifically, first and second secure transfer device perform(s) the steps or functions of receiving an physical asset and recipient, generating token, creating zero-knowledge proof and sending to the recipient. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of first and second secure transfer device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mitigating risks. As discussed above, taking the claim elements separately, first and second secure transfer device perform(s) the steps or functions of receiving an physical asset and recipient, generating token, creating zero-knowledge proof and sending to the recipient. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of mitigating risks. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 10 further recites a distributed ledger storing physical asset data, which is generally using generic technological environment and does not provide more than abstract idea. Claim 11 further recites transferring physical asset in ledger. Claim 12 further recites mitigating risk by the recipient generating token and zero knowledge proof and sending to the ledger. claim 13 further recites validating the proofs. Claim 14 further recites mitigating risks by requiring correct sender identifier. claim 15-16 further recites storing transaction data onto ledger. claim 17 further recites verification of transaction. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Independent claims 1 and 18 are rejected along with the dependent claims 2-8 and 19-21, because they have the same scope as claim 9-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethan Cecchetti et al., "Solidus: Confidential Distributed Ledger Transactions via PVORM" (hereinafter, “Cecchetti”), and further in view of Gardner et al. (US 20150317481 A1; hereinafter, “Gardner”) and Sriram et al. (US 20160164884 A1; hereinafter, “Sriram”).
With respect to claim 1:
Cecchetti teaches:
a zero knowledge transfer system for transferring one or more assets each associated with an asset identifier, […], a custody pass and an identifier hash, the system comprising. (As described above, all user transactions must be zero-sum; Ui j sends money (that she must have) to Ui ′ j ′ . Financial systems are generally not closed, though. That is, assets can enter and leave the system through specific channels. To support this, Solidus defines a fixed set of asset notaries {U$ 1 , . . . , U$ ℓ }. These are accounts with no recorded balance, but the authority to create and destroy asset titles. To ease auditing of this sensitive action, transactions involving U$ i reveal its identity. As Solidus is bank-intermediated, Us at Bs must send a request to Bs in order to send $v to Ur at Br . The request consists of: • A unique ID txid • Enc(ePKs , $v), $v encrypted under Bs ’s public key • Enc(ePKr , pkr ), a ciphertext of Ur ’s ID under Br ’s public key • A hidden-public-key signature signed with sks (see Appendix A.3). On receipt of a request, Bs must validate the request—check that txid is globally unique and 0 ≤ $v ≤ $bs—and initiate the transaction settlement process. See at least Sec. 3.2, 5)
a distributed ledger including at least one transaction agent and a ledger. (Blockchain-based cryptocurrencies, such as Bitcoin, allow users to transfer value quickly and pseudonymously on a reliable distributed public ledger. This ability to manage assets privately and authoritatively in a single ledger is appealing in many settings beyond cryptocurrencies. Companies already issue shares on ledgers [26] and financial institutions are exploring ledger-based systems for instantaneous financial settlement. See at least Sec. 1)
the ledger associating the identifier hash of each of the assets with a custodian hash that is derived from a custodian identifier identifying a current custodian of the asset. (In Solidus, the ORAM stores user account balances. This means that any entity in the system must be able to verify (in zeroknowledge) that bank B’s ORAM reflects precisely the set of valid transactions involving B. To meet this novel requirement, a PVORM defines a set of legal application-specific operations and all updates must be accompanied by ZK proofs of correctness. See at least Sec. 1)
wherein the at least one transaction agent includes a transfer function that changes the custodian hash associated with the identifier hash of one of the assets to a different custodian hash that is derived from a different custodian identifier identifying a new current custodian of the asset if one or more transfer requirements are completed. (VerTxn verifies all proofs associated with a given transaction, which requires the public keys and preceding PVORM state of each bank involved. See at least Sec. 5.1 and Fig. 5)
a receiving device including a first secure transfer agent, the first secure transfer agent having a receive function; a transferring device including a second secure transfer agent, the second secure transfer agent having a transmit function. (The state of a bank Bi consists of an encryption key pair (ePKi , eSKi ), a signing key pair (sPKi ,sSKi ), and a set of accounts. Each account Uj has a unique account identifier and a balance. For simplicity, we use Uj ’s public key pkj as its identifier. Each bank maintains its own PVORM, updated on every transaction, containing the information of each of its accounts. Section 4.2 describes the PVORM structure. See at least Sec. 5 and Fig. 5)

Cecchetti does not teach a salt value, however,
Gardner teaches a salt value. (A zero knowledge authentication protocol typically requires a unique and random nonce to be issued by the verifier V during each protocol invocation. The requirement for communication from the verifier V in the interactive zero knowledge proof is to obtain a nonce value specific to the current proof see at least Para. [0019-0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zero knowledge proof system as disclosed by Cecchetti to use a salt value with the feature as taught by Gardner to prevent replay attack as suggested by Gardner in Par. [0019].

Cecchetti in view of Gardner does not teach physical asset, however,
Sriram teaches physical asset. (The method described enables the block chain to keep track of multiple logistic transactions. Any consumer or company can access the block chain to verify the provenance associated with a set of items by access the block chain. See at least Para. [0008], [0049]-[0061], Fig. 3A).
Cecchetti in view of Gardner discloses an digital asset transferring blockchain system. Sriram discloses a system recording logistic (i.e., physical asset) transactions on blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cecchetti in view of Gardner to also recording physical asset transactions as taught by Sriram to enhance the system capability to record transfers of physical assets.

Claim 2-16 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethan Cecchetti et al., "Solidus: Confidential Distributed Ledger Transactions via PVORM" (hereinafter, “Cecchetti”), and further in view of Gardner et al. (US 20150317481 A1; hereinafter, “Gardner”) and Sriram et al. (US 20160164884 A1; hereinafter, “Sriram”) and Kraemer et al. (US 20180315026 A1; hereinafter, “Kraemer”).
With respect to claim 2, 9 and 18:
Cecchetti teaches:
wherein upon selection of an […] asset of the […] assets, and input of recipient identifier identifying a recipient to which the […] asset is to be transferred, the transferring device via the transmit function: […], creates a zero-knowledge sender proof for the […] asset identifier of the […] asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the […] asset and the custody pass of the […] asset. (As Solidus is bank-intermediated, Us at Bs must send a request to Bs in order to send $v to Ur at Br . The request consists of: • A unique ID txid • Enc(ePKs , $v), $v encrypted under Bs ’s public key • Enc(ePKr , pkr ), a ciphertext of Ur ’s ID under Br ’s public key • A hidden-public-key signature signed with sks (see Appendix A.3). On receipt of a request, Bs must validate the request—check that txid is globally unique and 0 ≤ $v ≤ $bs—and initiate the transaction settlement process. See at least Sec. 5 and Fig. 3)

Gardner teaches sends the […] asset identifier, the salt value and the sender proof to the receiving device. (A zero knowledge authentication protocol typically requires a unique and random nonce to be issued by the verifier V during each protocol invocation. The requirement for communication from the verifier V in the interactive zero knowledge proof is to obtain a nonce value specific to the current proof see at least Para. [0019-0029]).
Cecchetti in view of Gardner does not teach physical asset, however,
Sriram teaches physical asset. (The method described enables the block chain to keep track of multiple logistic transactions. Any consumer or company can access the block chain to verify the provenance associated with a set of items by access the block chain. See at least Para. [0008], [0049]-[0061], Fig. 3A).
Cecchetti in view of Gardner discloses an digital asset transferring blockchain system. Sriram discloses a system recording logistic (i.e., physical asset) transactions on blockchain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Cecchetti in view of Gardner to also recording physical asset transactions as taught by Sriram to enhance the system capability to record transfers of physical assets.

Cecchetti in view of Gardner and Sriram does not teach generates a redemption token for the physical asset by hashing the recipient identifier and a randomly generated redemption value together. However,
Kraemer teaches generates a redemption token for the physical asset by hashing the recipient identifier and a randomly generated redemption value together. (In one example, a cloud user (via a user systems 102) can use a cloud environment 116, 120 to create a unique token 122 using a zero-knowledge verifiable computing platform 120 after receiving the user's personally identifiable information with private key (UPIIWPK). The output is a unique token with proof it was signed but without revealing which user signed it 130.  see at least Para. [0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zero knowledge proof system as disclosed by Cecchetti in view of Gardner and Sriram to use token along with zero knowledge proof with the feature as taught by Kraemer to prevent attack as suggested by Kraemer in Par. [0036].
Claim 9, a method with the same scope of claim 2, is rejected.
Claim 18, a device with the same scope of claim 2, is rejected.
With respect to claim 3, 12 and 19:
Cecchetti teaches wherein upon selection of the receive function for the physical asset, the receiving device via the receive function: generates a new custody pass for the physical asset and a new custodian hash for the physical asset based on the recipient identifier and the new custody pass; creates a zero-knowledge recipient proof for the physical asset identifier of the physical asset based on the salt value, the redemption value, the recipient identifier and the new custody pass; and invokes the transfer function of the transaction agent on the distributed ledger and submits the identifier hash of the physical asset, the new custodian hash, the redemption token, the sender proof and the recipient proof to the transaction agent; wherein the redemption token is determined by the receiving device by one of a group consisting of: receiving the redemption token from the transferring device; and locally recalculating the redemption token. (Then both banks (concurrently) update their respective PVORMs, sign their updates, and post all associated proofs and signatures onto the ledger. Once the full transaction is accepted by the ledger, the assets have been transferred and the transaction has settled. See at least Sec. 5 and Fig. 3)
Claim 12, a method with the same scope of claim 3, is rejected.
Claim 19, a device with the same scope of claim 3, is rejected.
With respect to claim 4 and 13:
Cecchetti teaches wherein upon invocation of the transfer function, the transaction agent verifies the validity of the sender proof and the recipient proof, and if valid, changes the custodian hash associated with the identifier hash of the physical asset to the new custody hash. (VerTxn verifies all proofs associated with a given transaction, which requires the public keys and preceding PVORM state of each bank involved. See at least Sec. 5.1 and Fig. 5)
Claim 13, a method with the same scope of claim 4, is rejected.
With respect to claim 5 and 14:
Cecchetti teaches wherein the transfer requirements comprise the sender identifier corresponding to the current custodian hash. (VerTxn verifies all proofs associated with a given transaction, which requires the public keys and preceding PVORM state of each bank involved. See at least Sec. 5.1 and Fig. 5)
Claim 14, a method with the same scope of claim 5, is rejected.
With respect to claim 6, 15 and 20:
Cecchetti teaches 
wherein upon selection of a registration function of the second secure transfer agent, the transferring device via the registration function: creates the physical asset identifier, the salt value and the custody pass.( Then both banks (concurrently) update their respective PVORMs, sign their updates, and post all associated proofs and signatures onto the ledger. Once the full transaction is accepted by the ledger, the assets have been transferred and the transaction has settled. See at least sec 5, fig 3)
generates the identifier hash based on a hash of the physical asset identifier and the salt value, generates the custodian hash based on a hash of the sender identifier, the custody pass and the salt value and generates a zero-knowledge registration proof for the identifier hash and the custodian hash; and invokes a registration function of the transaction agent on the distributed ledger and submits the identifier hash of the physical asset, the custodian hash and the zero-knowledge registration proof to the transaction agent. (The bank verifies the request, updates its PVORM, signs the update, and forwards it to the recipient’s bank. That bank similarly verifies, updates, and signs before posting the completed transaction to FLedger. For simplicity the sending bank performs all updates and sends them to the receiving bank. In practice both banks can update their respective PVORMs in parallel as implied by Figure 3. See at least Sec. 5.1 and Fig. 6)
Claim 15, a method with the same scope of claim 6, is rejected.
Claim 20, a device with the same scope of claim 6, is rejected.
With respect to claim 7 and 16:
Cecchetti teaches 
wherein upon invocation of the registration function, the transaction agent: verifies that the identifier hash does not already exist on the distributed ledger; verifies the validity of the registration proof, and if valid, changes the custodian hash associated with the identifier hash of the physical asset to the new custody hash.( Then both banks (concurrently) update their respective PVORMs, sign their updates, and post all associated proofs and signatures onto the ledger. Once the full transaction is accepted by the ledger, the assets have been transferred and the transaction has settled. See at least sec 5, fig 3)
if the identifier does not already exist and the registration proof is valid, associates the identifier hash with the custodian hash on the distributed ledger. (As described above, all user transactions must be zero-sum; Ui j sends money (that she must have) to Ui ′ j ′ . Financial systems are generally not closed, though. That is, assets can enter and leave the system through specific channels. To support this, Solidus defines a fixed set of asset notaries {U$ 1 , . . . , U$ ℓ }. These are accounts with no recorded balance, but the authority to create and destroy asset titles. To ease auditing of this sensitive action, transactions involving U$ i reveal its identity. See at least Sec. 3.2)
Claim 16, a method with the same scope of claim 7, is rejected.
With respect to claim 10:
Cecchetti teaches further comprising associating the identifier hash of the physical asset with a custodian hash with a transaction agent of a distributed ledger, wherein the distributed ledger includes at least one transaction agent and a ledger, the ledger storing the association of the identifier hash and the custodian hash, wherein the custodian hash is derived from a custodian identifier identifying a current custodian of the physical asset.( In Solidus, the ORAM stores user account balances. This means that any entity in the system must be able to verify (in zeroknowledge) that bank B’s ORAM reflects precisely the set of valid transactions involving B. To meet this novel requirement, a PVORM defines a set of legal application-specific operations and all updates must be accompanied by ZK proofs of correctness. See at least sec 1)
With respect to claim 11:
Cecchetti teaches further comprising changing the custodian hash associated with the identifier hash of the asset to a different custodian hash that is derived from a different custodian identifier identifying a new current custodian of the asset with the transaction agent when one or more transfer requirements are completed.( VerTxn verifies all proofs associated with a given transaction, which requires the public keys and preceding PVORM state of each bank involved. See at least Sec. 5.1, Fig. 5)
Claim 8, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethan Cecchetti et al., "Solidus: Confidential Distributed Ledger Transactions via PVORM" (hereinafter, “Cecchetti”), and further in view of Gardner et al. (US 20150317481 A1; hereinafter, “Gardner”) and Sriram et al. (US 20160164884 A1; hereinafter, “Sriram”) and Kraemer et al. (US 20180315026 A1; hereinafter, “Kraemer”) and Teranishi et al. (US 20130073845 A1; hereinafter, “Teranishi”).
With respect to claim 8, 17 and 21:
Cecchetti in view of Gardner and Kraemer does not teach further comprising a verification device including a verification agent, wherein upon selection of a verification function of the verification agent, the verification device via the verification function: generates and transmits a verification request including the physical asset identifier of the physical asset that is to be verified to both the first secure transfer device and the second secure transfer device;  20and verifies the validity and completeness of the proofs against data associated with the physical asset identified by the physical asset identifier on the distributed ledger, however, 
Teranishi teaches further comprising a verification device including a verification agent, wherein upon selection of a verification function of the verification agent, the verification device via the verification function: generates and transmits a verification request including the physical asset identifier of the physical asset that is to be verified to both the first secure transfer device and the second secure transfer device;  20and verifies the validity and completeness of the proofs against data associated with the physical asset identified by the physical asset identifier on the distributed ledger. (With the embodiment, the verification device can extract the first and second encrypted texts (Cipher and Cipher'[i]) contained in the digital signature data when the signature text of knowledge (Proof) contained in the digital signature data (Signature) is verified, and request the identification device having the private key corresponding to the identification device public key used when generating the encrypted text and to the characteristic value disclosure device having the private key corresponding to the characteristic value disclosure device public key to identify the user and to identify the characteristic value.  see at least Para. [0140])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zero knowledge proof system as disclosed by Cecchetti in view of Gardner and Kraemer to use a verification device to verify transaction with the feature as taught by Kraemer to process anonymous credentials.
Claim 9, a method with the same scope of claim 2, is rejected.
Claim 18, a device with the same scope of claim 2, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685